Citation Nr: 0102737	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
kidney and prostate disorder.

2.  Entitlement to service connection for residuals of a cold 
injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.

4.  Entitlement to an increased rating in excess of 10 
percent for occipital headaches.  

5.  Entitlement to an increased rating in excess of 10 
percent for hypertension with arteriosclerosis of the lower 
extremities.  

6.  Entitlement to an increased evaluation in excess of 40 
percent for arthritis of the lumbosacral spine with herniated 
nucleus pulposus.

7.  Entitlement to an effective date prior to March 3, 1995, 
for the grant of a 10 percent rating for occipital headaches.

8.  Entitlement to an effective date prior to March 3, 1995, 
for the grant of a 20 percent rating for chronic gastritis 
reflux.

(The issue of entitlement to reimbursement for travel, meal, 
and lodging expenses incurred when receiving treatment at 
Balboa Naval Hospital in 1991 is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1944 to March 
1947, June 1947 to June 1949, September 1949 to December 
1952, and from August 1955 to September 1977.

In September 1997 the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to an increased 
evaluation in excess of 40 percent for arthritis of the 
lumbosacral spine with herniated nucleus pulposus.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) vacated and 
remanded the matter to the Board in March 1999.  In September 
1999 the Board remanded the claim to the RO to obtain 
additional development.  That issue remains in a denied 
stance; thus, it has been returned to the Board for appellate 
review.  

In April 1999 the RO denied entitlement to service connection 
for PTSD and depression, residuals of a cold injury, and 
entitlement to a compensable rating for bilateral hearing 
loss.  It confirmed and continued the assigned 10 percent 
evaluation for hypertension although it included service 
connection for arteriosclerosis of the lower extremities as a 
related disability.  The RO also granted service connection 
for occipital headaches, rated as 10 percent disabling 
effective March 3, 1995.  In May 1999 the veteran disagreed 
with the denials for service connection, increased ratings, 
and the assigned effective date for the headaches disability.  
Statements of the case were issued in 1999 and 2000.  
Excluding the issue of entitlement to a compensable rating 
for bilateral hearing loss, the veteran perfected an appeal 
therefrom.  

The veteran's letters indicate that he wants to pursue claims 
of entitlement to increased rating for his service-connected 
scar of the neck, cervical spine disability, and scar of the 
right hip.  Service connection for arteriosclerosis of the 
upper extremities and a deformity of the rib cage were also 
mentioned.  The matters are referred to the RO for any 
clarification or development deemed appropriate.

In December 1977 the RO denied entitlement to service 
connection for a kidney and prostate disorder.  The veteran 
did not appeal and the claim became final.  On several 
occasions thereafter the veteran has attempted to reopen this 
claim, primarily alleging clear and unmistakable error.  In 
March 2000 the RO found that the decision to deny service 
connection for a kidney and prostate disorder was not clearly 
and unmistakably erroneous.  The veteran appealed.  By a May 
2000 letter the veteran's attorney clarified that the veteran 
wanted to pursue the matter on the basis of new and material 
evidence, not whether a clear and unmistakable error had been 
committed.  The RO thereafter addressed the matter on a 
finality basis.  Although it appears as though the RO 
reopened the claim and adjudicated it on the merits (see June 
2000 Statement of the Case), because the Board must 
preliminarily decide that new and material evidence has been 
presented in a case that was previously adjudicated, before 
addressing the merits of the claim, the issue on appeal is as 
styled on the title page.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In 2000, the veteran submitted additional medical evidence 
referable to his claims.  Any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(2000).  The veteran has submitted a waiver of initial RO 
review with the aforementioned evidence; therefore, the 
provisions of 38 C.F.R. § 20.1304 are satisfied.

The issues of entitlement to an increased rating in excess of 
10 percent for occipital headaches and entitlement to an 
increased rating in excess of 10 percent for hypertension 
with arteriosclerosis of the lower extremities are addressed 
in the remand portion of the decision.


FINDINGS OF FACT

1.  In December 1977 the RO denied entitlement to service 
connection for a kidney and prostate disorder.  The veteran 
did not appeal.

2.  Subsequent to 1977 the RO received VA and private medical 
reports as well as numerous statements from the veteran.  
Included within the evidence is an opinion by a urologic 
surgeon stating that the veteran's current afflictions are 
urologic in origin, as were his afflictions on active duty, 
and may in fact be related to his prior disorders. 

3.  The newly submitted evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  Regarding the service connection claims for residuals of 
a cold injury and PTSD and increased rating claim for 
arthritis of the lumbosacral spine with herniated nucleus 
pulposus, the VA has fulfilled its duty to assist the 
veteran.

5.  For residuals of a cold injury, the objective medical 
evidence does not demonstrate that the veteran has a 
disability associated with a service-related cold injury or 
demonstrate that he currently has recurrent symptoms related 
to a cold injury incurred in service.

6.  For PTSD, the evidence does not establish that the 
veteran engaged in combat with the enemy, and there is no 
credible supporting evidence of record establishing that the 
veteran's claimed in-service stressors actually occurred.

7.  The veteran's depression is not related to service.

8.  The veteran's arthritis of the lumbosacral spine with 
herniated nucleus pulposus is manifested by flexion to 44 
degrees with a lateral tilt from 5 to 7 degrees, bilaterally.  
Although evidence of sciatic neuropathy with pain is present, 
evidence of demonstrable muscle spasm, absent ankle jerk, and 
other neurological findings such as atrophy is not present.  
The veteran's disability is productive of no more than severe 
impairment.

9.  On March 3, 1995, the RO received the veteran's informal 
claim seeking entitlement to service connection for headaches 
secondary to the service-connected cervical spine disability.  
The date of receipt of the claim is the proper effective 
date.

10.  On March 3, 1995, the RO received the veteran's informal 
claim seeking entitlement to an increased rating for chronic 
gastritis reflux.  It is not factually ascertainable that 
entitlement to an increased rating to 20 percent arose within 
the requisite time period prior to that date.  The date of 
receipt of the claim is the proper effective date.


CONCLUSIONS OF LAW

1.  The RO's December 1977 decision denying entitlement to 
service connection for a kidney and prostate disorder is 
final; new and material evidence has been submitted to reopen 
the claim.  38 U.S.C. § 4005(c) (1976), now codified as 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 2000).

2.  The veteran's claimed residuals of a cold injury were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).  

3.  The veteran's PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).

4.  The criteria for an increased rating in excess of 40 
percent for arthritis of the lumbosacral spine with herniated 
nucleus pulposus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.71, Diagnostic Code 5293 (2000).

5.  The criteria for entitlement to an effective date prior 
to March 3, 1995, for the grant of a 10 percent rating for 
occipital headaches are not met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2000).

6.  The criteria for entitlement to an effective date prior 
to March 3, 1995, for the grant of a 20 percent rating for 
chronic gastritis reflux are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(o) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In December 1977 the RO denied entitlement to service 
connection for chronic prostatitis and a chronic kidney 
disorder.  The RO noted that although service medical records 
showed slight bogginess of the prostate with a diagnosis of 
mild prostatitis in 1959, all remaining service records 
before and since were totally negative for the claimed 
disorder.  It also noted that service records failed to show 
any disability corresponding to the claimed kidney disorder.  
Notification of the determination was mailed to the veteran 
that same month.  The veteran did not file a timely appeal.  
At this time, the Board notes that although in March 1978 the 
veteran indicated general disagreement with the rating 
action, that statement, however, articulated no specific 
disagreement with the aforementioned claim disorders.  
Section 20.201 provides where the RO gave notice that 
adjudication determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  Accordingly, finality 
properly attached to the 1977 rating action.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C. § 4005(c) (1976); 
38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 20.302(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  "New and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

Subsequent to 1977, the RO received the following evidence:  
a 1976 hospital report showing a positive review of systems 
for prostatitis; VA examination and medical reports dated 
from 1980 to 1988 noting normal findings associated with the 
genito-urinary system, including the prostate; medical 
reports from Desert Springs Hospital dated in September 1990 
recording impressions of hypertension by history, rule out 
gallstones, rule out kidney stones, and possible urinary 
retention; VA outpatient treatment reports dated from 1985 to 
1993 showing clinical findings of an enlarged, nontender 
prostate and assessments of renal caliculi and resolved 
prostatitis; a VA examination report dated in September 1995 
revealing stones of the left kidney that were passed or 
broken up by lithotripsy and a diagnosis of right renal stone 
and benign prostatic hypertrophy; VA outpatient treatment 
reports dated from 1995 to 1996 including a 1995 report of an 
X-ray study showing possible small lithiasis of the upper 
pole of the right kidney and treatment for a nodule of the 
right prostate; a May 1996 report of an X-ray study 
documenting a small right renal stone with moderate prostatic 
hypertrophy without evidence of outlet obstruction; 
additional medical reports dated in 1997 showing that the 
veteran was admitted at Desert Springs Hospital because of 
pain and nausea associated with a kidney stone and 
prostatitis; and VA hospital and outpatient treatment reports 
dated from 1981 to 1998 documenting continued treatment for 
prostatitis and renal calculus.

The RO also received a May 1999 statement from a staff 
urologic surgeon.  The surgeon wrote that the veteran was 
being treated for benign prostatic hyperplasia and chronic 
prostatitis, and had been treated for prostate and kidney 
disorders for many years.  The physician added a review of 
the available service medical records revealed that the 
veteran had "prostatitis" while stationed at Shaw Air Force 
Base in 1959 and medical records from the Naval Medical 
Center at Portsmouth, VA, in 1976 indicate treatment for the 
same disorder.  The veteran's military records reveal that 
the veteran had kidney and bladder infections while serving 
on active duty in Thailand, and he again suffered urinary 
tract infections in Viet Nam, by history.  The veteran had 
had urological problems "for the past 20 years."  His 
current afflictions are urologic in origin, as were his 
afflictions while on active duty, and may in fact be related 
to his prior disorders.  

Given the foregoing, the Board finds that new and material 
evidence has been presented to reopen the claim.  
Specifically, the 1999 medical statement from the urologic 
surgeon was not of record when the Board initially denied the 
veteran's claim in 1977 and is material, in that it directly 
and substantially bears upon the specific matter under 
consideration, i.e., relates the veteran's kidney and 
prostate disorder to service.  Savage v. Gober, 10 Vet. App. 
489 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); 
38 C.F.R. § 3.303(b), (d).  Thus, the claim is reopened.  

Because new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
kidney and prostate disorder, the matter must be adjudicated 
de novo.  In order to ensure that the VA has fulfilled its 
duty to assist, the matter is addressed further in the REMAND 
portion of the decision.

Service Connection

The veteran seeks service connection for residuals of a cold 
injury, PTSD, and depression.  Service connection may be 
granted for a disability resulting from personal injury or 
disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a chronic disease, including psychoses or other 
organic diseases of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is awarded where there is (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service injury or 
disease and the current disability.  See generally Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

VA has a duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Where 
the duty to assist has been fulfilled.  The [VA] shall 
consider all information and lay and medical evidence of 
record in a case before it with respect to benefits under 
laws administered by the [VA].  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, [VA] shall give 
the benefit of the doubt to the claimant.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).  The reasonable doubt rule however is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Residuals of a cold injury

The veteran asserts that he has numerous injuries of the 
fingers, hands, and feet resulting from exposure to cold 
weather during service.  VA has a duty to make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(2)).

For this matter, the record contains the veteran's service 
medical records, VA and non-VA treatment reports dated from 
1977 to 2000, and statements.  Additionally, a VA examination 
for cold injuries was conducted in April 1999.  The record 
also shows that the VA has advised the veteran of evidence 
needed to substantiate his claim.  In this case the duty to 
assist has been fulfilled and in light of reasoning discussed 
below further assistance would be futile.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Thus no additional development is warranted.

Review of the evidence in this case does not support the 
veteran's claim of entitlement to service connection.  The 
service medical and administrative records are negative for 
any injuries resulting from cold weather.  Additionally, the 
post service VA and private medical reports do not show 
treatment for residuals of a cold injury of the fingers, 
hands, and feet.  In fact, on VA examination in April 1999, 
although cold sensitivity of the fingers, toes, hands and 
feet by history and physical examination was noted, clinical 
findings were completely normal.  For the fingers, hands, and 
feet, no evidence of fungus infection, deformity, scars, 
edema, peripheral neuropathy, pain, calluses, or decreased 
range of motion was demonstrated.  Where there is no 
objective evidence of current disability or competent 
evidence demonstrating that the veteran has persistent or 
recurrent symptoms of disability associated with service, the 
claim must be denied.  See generally Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In spite of the subjective complaints of 
having numbness and tingling of the feet and hands, the 
veteran as a lay person and without competent, supporting 
documentation of the claimed disability or persistent, 
recurrent symptoms of the claimed disability, cannot 
establish entitlement to service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The matter is denied.

PTSD and depression

Review of the record shows a current diagnosis of PTSD and 
that the veteran maintains that his ship encountered a 
typhoon and he was very afraid during that incident.  The 
veteran also asserts that he engaged in combat with the 
enemy.  

VA has a duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Review 
of the record shows that the duty to assist has been 
fulfilled.  Although the veteran alleges that VA did not take 
proper steps to assist him with obtaining deck logs of his 
ship to prove that his stressors occurred.  In July 1999, 
B.L.Z., of the National Archives at College Park told the 
veteran that the deck logs of USS Platte had been examined 
but they were unable to identify any references to a typhoon 
encounter in mid 1948, although the search was limited.  The 
veteran was also told that for a fee copies of the deck log 
of the ship from 1948 would be furnished.  Neither VA nor the 
veteran paid the requested amount.  It is noted however that 
even though in well-grounded claims, VA has a duty to assist 
claimants obtain evidence pertinent to their claims, VA is 
prohibited from paying any fees charged by custodians for 
providing such evidence.  38 U.S.C.A. § 7104(c) (West 1991); 
O.G.C. Prec. 7-95.  Thus, in this regard, VA has, to the 
extent possible, assisted the veteran.  The record is 
comprised of the veteran's service and administrative 
reports, VA and non-VA medical reports, and reports from the 
United States Armed Service Center for Research of Unit 
Records (USASCRUR).  Given the foregoing, the duty to assist 
has been fulfilled and no further action is warranted.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

As previously noted, service connection may be established 
for a disability resulting from injury or disease sustained 
in the line of duty and for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

Eligibility for service connection for PTSD requires three 
elements:  (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. at 
138; cf. 38 C.F.R § 3.304(f) (1999) (Deletes requirement of 
establishing a "clear" diagnosis for service connection for 
PTSD and reference to certain awards as conclusive proof of 
in-service stressors.).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d).

After carefully reviewing and weighing the evidence of 
record, the Board finds that the evidence does not support 
the veteran's claim of entitlement to service connection for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. at 55.  As to the 
first element, the veteran has a current medical diagnosis of 
PTSD and as to the third element, physicians have opined that 
the veteran's military experience is related to that 
diagnosis.  Therefore, the ultimate disposition of this claim 
rests upon whether there is competent, objective evidence of 
record establishing the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized in that they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV).  Therefore, the standard used to establish in-
service stressors depends upon whether the veteran engaged in 
combat with the enemy.  If the veteran engaged in combat, his 
lay testimony regarding lay stressors will be accepted as 
conclusive evidence of the presence of in-service stressors, 
unless VA produces clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353; 
Cohen v. West, 10 Vet. App. at 145-146; 38 C.F.R. § 3.304(f).  
If, however, the veteran had not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.  Id.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy.  VAOPGCPREC 12-99 
(October 18, 1999) (Requires veteran to have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The service medical records are silent 
with respect to any wounds or injuries sustained as a result 
of the veteran engaging in combat.  Additionally, the service 
administrative reports are negative.  Evidence of 
participating in certain military campaigns or operations 
indicative of combat engagement or exposure to hostile fire 
is not present.  The evidence, therefore, does not show that 
the veteran engaged in combat with the enemy.

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to establish service 
connection, the evidence must show that he experienced a non-
combat stressor in service to satisfy the second element 
under Cohen and Section 3.304(f).  The veteran's contention 
presented on appeal, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

Veteran asserts that his in-service stressors include 
encountering a typhoon while stationed in Korea in 1948.  He 
recalled being caught in a watertight hatch and that the 
hatch hit him and restricted movement of his back and head.  
The veteran also recalled that in 1945 or 1946 while aboard 
his ship at Cape Horn he thought the ship would capsize, and 
he was very fearful of the ship capsizing.  He also recalled 
that in 1951 while stationed with Battery D, 68th AAA Gun 
Battalion, he had to repair a generator.  While enroute he 
had to drop mortars and hand grenades on his position.  In 
1969 while stationed in Vietnam, he recalled that enemy 
soldiers bombarded the area with mortars and rockets which 
landed and exploded approximately 1000 yards from the 
veteran's barracks.  The attack brought back memories of 
Korea.  However, despite the veteran's assertions, the 
probative and persuasive evidence fails to confirm the 
occurrence of the aforementioned claimed stressors.  

The service medical records do not corroborate the occurrence 
of any of the alleged stressors, nor do they show treatment 
for PTSD.  Additionally, the administrative reports fail to 
corroborate the occurrence of the veteran's stressors.  The 
service medical reports show on discharge examination the 
veteran complained of musculoskeletal disability and the 
service administrative reports merely show that the veteran 
was stationed aboard ships and that he also worked as a first 
sergeant, personnel clerk supervisor.  

The veteran's VA and non-VA medical reports also fail to 
establish the occurrence of his alleged stressors.  Although 
the reports show that the veteran received treatment for PTSD 
and depression, not one of them confirm the actual occurrence 
of any of the veteran's claimed stressors.  In relevant part, 
the medical evidence includes the following:  a 1980 VA 
examination report noting a completely normal psychiatric and 
personality examination; an Agent Orange examination report 
dated in October 1990 noting a diagnosis of psychiatric 
depression; a VA mental examination report from August 1995 
and VA outpatient treatment reports, which show a diagnosis 
of depression; medical reports from Mental Health Clinic 
showing treatment for depression and recording diagnoses of 
dysthymia and major depressive disorder; medical reports from 
the Vet Center dated from February to September 1999 
recording assessments of PTSD; a report of a VA examination 
conducted in April 1999, wherein the examiner found no PTSD, 
but noted major depression and that his stressors included 
being aggravated because VA would not set the record 
straight; and VA hospital and outpatient treatment reports 
dated from 1981 to 2000 merely showing that the veteran 
reported encountering a typhoon off of Okinawa in 1948 and 
sustaining damage to the neck and back and that he received 
treatment for difficulty with sleeping and other physical 
disorders.  

It is acknowledged that in a 2000 statement, a clinical 
coordinator from the Vet Center stated that the veteran had 
received treatment over the past two years due to symptoms 
related to traumas that occurred while on active duty, and at 
that time a diagnosis of PTSD was recorded.  VA outpatient 
treatment reports dated in 2000 show that the veteran 
continued to receive treatment for PTSD resulting from 
complaints of recurrent thoughts of being in a typhoon on a 
daily basis, and recurrent dreams of drowning and being in 
water.  Additionally, in September 2000, G.R.E., LCSW, stated 
that he had treated the veteran since December 1996.  Based 
on the criteria in the DSM IV a diagnosis of PTSD was 
appropriate.  The veteran's symptomatology included (1) 
trauma persistently reexperienced with intrusive thoughts of 
accidents, nightmares, and flashbacks; (2) persistent 
avoidance of stimuli associated with trauma as the veteran 
will not go near the ocean for recreation for fear of being 
in a typhoon again, he cannot watch television programs 
related to sea duty, and he avoided conversations about 
incidents he was involved in and had not contacted any of his 
shipmates for almost fifty-years; (3) he also had persistent 
symptoms of arousal as he had been in outpatient psychiatric 
care since 1996 due to his increased arousal; and (4) his 
psychiatrist had provided him with sleep medications to 
manage his difficulty with falling and staying asleep.  The 
clinician also stated that the veteran's symptoms stemmed 
from encountering a typhoon aboard USS Platte in 1948.  He 
found the veteran's recounting of this experience credible 
based on the supporting statement by E.A.W. who also served 
on the ship.  The experience of the typhoon could be 
sufficiently threatening to qualify as a stressor for the 
purpose of diagnosis of PTSD.

In spite of the foregoing medical statement and medical 
reports, which review the veteran's account of incurring 
traumatic events and record diagnoses of PTSD resulting 
therefrom, the aforementioned medical reports are 
insufficient to establish the occurrence of the alleged in-
service stressors.  Credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  Even though the 
examiners found the veteran's historical account credible, 
their acceptance of this veracity cannot, by itself, without 
further corroborating evidence, prove that the claimed in-
service stressors actually occurred.  Id.  In this case the 
service administrative and medical reports, as well as the 
reports from the service departments fail to confirm the 
occurrence of any of the claimed stressors.

Reports from the service department also fail to substantiate 
the occurrence of the veteran's alleged in-service stressors.  
In January 1998 USASCRUR submitted the histories of the USS 
Little Rock and USS Platte.  The Director reported that 
neither history mentioned that the vessels encountered 
typhoons during the time periods listed by the veteran.  An 
attack at Tan Son Nhut on December 24, 1969, could not be 
verified either.  The occurrence of rocket attacks at Tan Son 
Nhut on December 19, 1969, was verified.  However, there is 
no objective evidence establishing that the veteran 
encountered this attack.  Additionally, in July 1999, B.L.Z., 
of the National Archives at College Park, told the veteran 
that the deck logs of USS Platte had been examined but they 
were unable to identify any references to a typhoon encounter 
in mid 1948, although the search was limited.  The record 
also contains excerpts from the Headquarters of the 68th AAA 
Gun Battalion (90mm) in September 1951.  In essence, these 
reports show that during the last 10 days of the month the 
battalion had 3 Red Alerts, 7 Blue Alerts, and received 
"Release Guns" from TADC on 3 different occasions.  They do 
not reference encountering mortar or rocket attacks.

Finally, the Board is cognizant of the veteran's allegations 
of being in combat while stationed at sea and encountering a 
typhoon in the summer of 1948 in Okinawa.  The veteran also 
submitted an excerpt of a book titled Typhoon, an article 
titled "Silent Assault on Veterans' Programs," as well as 
supporting statements from fellow soldiers.  The supporting 
statements consist of a September 1999 letter from M.B., in 
which he wrote while the veteran was stationed with the "B" 
battalion in September 1951 a single engine North Korean 
Aircraft dropped bombs on Kimpo Air Force Base and flew over 
their position dropping hand grenades and mortars.  No 
casualties were sustained however.  Also of record is a 
supporting statement from E.W., a retired navy soldier, 
maintaining that the USS Platte sailed into a typhoon in 
1948.  A ship's log report for the USS Platte dated in 
January 1948, detailing where the ship anchored was attached.  
Also of record is an April 2000 statement from J.C.M. but he 
could not recall when the typhoon occurred.

Regarding the excerpt from the book and the articles 
submitted, it is noted that they do not specifically opine as 
to the actual occurrence of any of the veteran's claimed in-
service events.  Thus, they are of minimal probative value in 
this case.  Cf., Mattern v. West, 12 Vet. App. 222, 227 
(1999); Sacks v. West, 11 Vet. App. 314, 317 (1998).  With 
respect to the supporting statements submitted, because the 
record is devoid of any competent, objective evidence 
corroborating the occurrence of the claimed events or showing 
that the veteran encountered any of the claimed occurrences, 
the evidence preponderates against the veteran's claim.  As 
previously noted, the veteran's service records, medical 
reports, and reports from the service department do not 
confirm the occurrence of such events.  Thus, the supporting 
statements, recalling events which allegedly occurred 
approximately 50 years earlier, are of little or no probative 
value.  

Because the probative and persuasive evidence fails to 
establish the occurrence of the veteran's claimed stressors, 
and the veteran's statements presented on appeal are 
insufficient to establish the occurrence of his claimed 
noncombat stressors, his claim for PTSD must be denied.  
Dizoglio v. Brown, 9 Vet. App. at 166. 

Finally, the Board notes that a diagnosis of depression has 
been made.  Nonetheless, for reasoning discussed above and 
because the probative and persuasive evidence fails to 
demonstrate a medical nexus between the veteran's depression 
and service.  Service connection for depression is not 
warranted either.  The service medical records are silent 
with respect to depression and although a current diagnosis 
of the disorder has been made, the probative and persuasive 
evidence does not establish that it is related to any events 
or occurrences of service.  Id.  The appeal is denied.

Increased Rating

The veteran asserts that he has pronounced symptoms 
associated with his lower back disability to include 
neurological symptoms.  VA, therefore, has a duty to assist 
the veteran.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  A VA examination was 
conducted in December 1999.  The examination report records 
the veteran's subjective complaints, records objective 
clinical findings to include range of motion results and 
neurological findings, and documents findings of 
incoordination, weakness, and fatigability.  The veteran has 
been afforded a thorough and contemporaneous examination, and 
the examination report contains sufficient detail to 
ascertain the current level of severity of the veteran's 
disability.  38 C.F.R. § 4.2; VA Adjudication Procedure 
Manual M21-1, Part VI, Para 1.07(d).  The duty to assist has 
been fulfilled.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a Schedule of Ratings 
(Rating Schedule) which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In November 1994 the RO, effectuating an October 1994 Board 
decision, increased the veteran's 20 percent evaluation for a 
lumbosacral spine disability to 40 percent, effective 
September 10, 1990.  That rating remains in effect.

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected low back disability.  It has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In relevant part, in May 1995, the veteran underwent a 
magnetic resonance imaging scan of his lumbar spine.  The 
impressions were as follows: (1) severe degenerative spinal 
stenosis at L4-5 due to mild diffuse disc bulge, moderate 
facet disease, and severe thickening of the ligamentum 
flavum; (2) mild degenerative spinal stenosis at L2-3, L3-4, 
and L5-S1 due to mild disc bulges, mild thickening of the 
ligamentum flavum, and moderate facet disease; (3) no 
evidence of nerve root compression at the superior aspect of 
the neural foramina- nerve root compression was noted to be 
probably related to central spinal stenosis at L4-5; and (5) 
disc protrusion and associated osteophytes noted at the 
anterior aspect of the vertebral bodies at L2-3 and L3-4, 
were deemed by the examiner as not clinically significant.

A VA examination was conducted in September 1995.  On 
examination the veteran reported an onset of pain since 1975.  
Objective findings showed loss of normal lordotic curve with 
tenderness over the lumbosacral joint and both sciatic 
notches.  Tenderness over the paraspinal muscles bilaterally 
was noted as well.  Straight leg raising in the supine 
position was 60 degrees bilaterally.  Patrick's test was 
positive.  Flexion was to 50 degrees with extension to 15 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 20 degrees bilaterally.  Pain was present on all 
movements.  No foot drop or muscle atrophy was detected.  The 
diagnosis was severe degenerative disc/joint disease of 
lumbosacral spine.  

VA medical reports dated from 1981 to 1999 primarily show 
treatment for unrelated disabilities although sporadic 
notations of intermittent complaints of low back pain and 
treatment received were noted.

On VA examination in December 1999, the veteran stated that 
he could not walk long distances without having back pain and 
burning of the heels.  He obtained relief upon sitting.  The 
examiner observed the veteran walked slowly in a flexed 
position but he had excellent pulses of the feet.  Although 
his sensation seemed slightly decreased at the S1 
distribution, his reflexes were 2+ at the knees and ankles.  
His muscle strength was good in major motor groups of the 
lower extremities too.  In a standing position, he stood 
flexed.  With some effort he could stand straight up but 
could not hyperextend.  The veteran flexed to 44 degrees with 
difficulty.  His lateral bending was maybe five degrees in 
either rotation and he rotated from 5 to 7 degrees.  The 
examiner stated that the veteran had spinal stenosis, which 
made him unable to walk very far because of pain of the back 
and legs.  He also had weakness and extreme fatigability with 
the ability to walk only short distances.  A radiographic 
examination in October 2000 revealed multilevel degenerative 
disc disease and facet hypertrophy, resulting in canal 
stenosis most severe at L4-5.  It was noted that the changes 
appeared secondary to degenerative changes rather than focal 
disc pathology.

The veteran's lower back disability is currently rated as 40 
percent disabling.  Although the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5294, and 5295 (2000) have 
been reviewed, because those provisions do not provide for an 
evaluation higher than 40 percent, consideration of those 
criteria is not warranted.  Id.  Also, there is no evidence 
of record indicative of ankylosis; thus, consideration in 
this regard is not warranted either.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2000).  The veteran has arthritis of 
the lumbar spine and Diagnostic Code 5003 provides criteria 
for rating degenerative arthritis, directing that ratings be 
based on the limitation of motion experienced under the 
appropriate diagnostic codes for the specific joint or joints 
at issue.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
because the veteran's limitation of motion is compensable 
under the appropriate diagnostic code, the application of 
Code 5003 is not warranted.  Id.

Diagnostic Code 5293 provides that intervertebral disc 
syndrome with severe symptoms with recurring attacks and 
intermittent relief is rated at 40 percent, and pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief is rated at 60 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The medical evidence shows that the veteran's disability is 
adequately contemplated by the currently assigned 40 percent 
rating.  38 C.F.R. § 4.7 (2000).  Although the veteran 
experiences low back pain with radiation, the medical 
evidence does not show that his disability is productive of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc.  On recent examination although 
pain with radiation was noted, S1 distribution was only 
slightly decreased, and the veteran had excellent pulses of 
the feet, 2+ reflexes of the knees and ankles, and good 
muscle strength of the lower extremities.  Further, although 
he could walk only short distances without pain, he obtained 
relief upon sitting.  In light of the foregoing, the Board 
finds that the preponderance of the evidence shows that the 
veteran's arthritis of the lumbosacral spine with herniated 
nucleus pulposus is productive of no more than severe 
intervertebral disc syndrome, and as such, entitlement to an 
increased evaluation is not warranted.  38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5293.

Because Diagnostic Code 5293 is predicated on a loss of range 
of motion and limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 are applicable in this case.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also VAOPGCPREC 36-97 (December 
12, 1997).  However, even though there are positive findings 
of pain with limitation of motion, excess fatigability and 
weakness, the evidence fails to show that an increase in 
excess of 40 percent under DeLuca is warranted.  As discussed 
above, the veteran's disability picture more nearly 
approximates the criteria required for a 40 percent rating.  
That is, even when considering the veteran's pain, 
fatigability, and weakness, his disability is productive of 
no more than severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  There is no 
evidence of additional functional loss or limitation of 
motion due to pain on use, and evidence of pronounced 
neurological dysfunction or demonstrable atrophy is not 
present.  Again, motor strength and deep tendon reflexes of 
the lower extremities are normal.  The veteran can walk short 
distances without pain and although he has pain when walking 
long distances, he obtains relief by sitting.  Additionally, 
objective findings of demonstrable muscle spasm, absent ankle 
jerk, or muscle atrophy are not present.  Thus, the evidence 
preponderates against the veteran's claim in this respect.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); VAOPGCPREC 
9-98 (August 14, 1998); DeLuca, 8 Vet. App. 202; 
38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59.

The provisions of 38 C.F.R. § 3.321(b)(1) (2000) have also 
been considered.  However, the record before the Board 
contains no evidence of "exceptional or unusual" 
circumstances demonstrating that the application of the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to this 
disability.  38 C.F.R. § 4.1.  The veteran has received a 
total rating for pension purposes due to multiple service-
connected and non-service connected disabilities.  The record 
does not indicate that the veteran has required 
hospitalization for his low back disability or that his low 
back disability has interfered in employment beyond that 
degree contemplated by the schedular rating.  The veteran's 
appeal is denied.

Earlier Effective Date

Occipital headaches

The veteran seeks entitlement to an effective date prior to 
March 3, 1995, for the grant of a 10 percent rating for 
occipital headaches.  He asserts the proper effective date 
should be the date of his original date of request of October 
1, 1977, and adds that his recurring headaches have been 
present since 1976.  

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically, 
according to 38 C.F.R. § 3.400(q)(1)(ii) the proper effective 
date for new and material evidence other than service medical 
records received after a final disallowance is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q)(1)(ii).  
38 C.F.R. § 3.400(r) also provides that the effective date of 
VA disability compensation benefits for reopened claims is 
the date of receipt of claim, or date entitlement arose, 
whichever is later, except as provided in Section 20.1304 
(b)(1).  See 38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(r).  In 
this case, the provisions of 38 C.F.R. § 20.1304 (b)(1) are 
not applicable.  

Review of the evidence shows that entitlement to an earlier 
effective date prior to March 3, 1995, is not warranted.  By 
a December 1977 rating action, the RO denied entitlement to 
service connection for residuals of a head injury.  The 
veteran did not appeal that determination; thus, the claim 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
The veteran has not challenged the validity of that rating 
determination by alleging clear and unmistakable error.  
38 C.F.R. § 3.105(a).  Given the foregoing, the claim made 
prior to 1977 cannot serve as the basis for an earlier 
effective date.  Lalonde v. West, 12 Vet. App. 377 (1999); 
Perry v. West, 12 Vet. App. 365 (1999).  The record then 
shows that the RO received the veteran's informal claim of 
entitlement to service connection for headaches on 
March 3, 1995, and ultimately by an April 1999 rating action, 
it granted service connection for occipital headaches, rated 
as 10 percent disabling effective March 3, 1995.  As such, 
the effective date of March 3, 1995, is proper.  
38 C.F.R. § 3.400(q)(1)(ii), (r).

Although a March 1994 medical report from the University 
Medical Center and VA outpatient treatment reports dated in 
April 1994 show that the veteran complained of headaches 
secondary to his acute cervical strain, law and regulation 
specifies that effective dates for new and material or reopen 
claims should be the later of the date of receipt of the 
claim or the date entitlement arose.  In this case, the later 
date is the date of receipt of the claim.  The law is 
dispositive in this regard.  The evidence does not support 
the claim; accordingly, the appeal is denied as a matter of 
law.  Shields v. Brown, 8 Vet. App. 346, 351-352 (1995); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Gastritis reflux

The veteran seeks entitlement to an effective date prior to 
March 3, 1995, for the grant of a 20 percent rating for 
chronic gastritis reflux.  He argues that his original 
request for increased benefits for his stomach disorder was 
present on October 1, 1990, and this should be the assigned 
effective date.

As previously noted, generally the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  With respect to 
this particular case, generally the effective date for an 
increased compensation claim is, except as provided in 
paragraph 3.400(o)(2) of this section and § 3.401(b), the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, the effective date of an award 
for increased compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date.  Otherwise, it is the date of receipt of the 
claim.  Id.

Review of the evidence shows that entitlement to an earlier 
effective date prior to March 3, 1995, is not warranted.  By 
a December 1977 rating action, the RO granted service 
connection for gastritis with reflux and rated it as 10 
percent disabling effective October 1, 1977.  Medical reports 
dated from 1977 to 1984 merely show continued treatment for 
symptoms associated with gastritis, although clinical 
findings remained essentially normal.  VA hospital reports 
received in 1980 show a diagnosis of reflux esophagitis, an 
October 1980 VA examination report shows normal findings, in 
April 1982 J.A.K., M.D., wrote that the veteran received 
treatment for gastritis, and VA examination reports dated in 
1984 show gastritis not too severe but aggravated by Motrin.  

In January 1988 the veteran sought entitlement to an 
increased evaluation for gastritis with reflux.  A VA 
examination was conducted in 1988 and clinical evaluation 
revealed mild to moderate gastritis.  In June 1988 the RO 
denied entitlement to an increased rating.  Notification of 
the determination was mailed that same month.  The veteran 
did not appeal; thus, the determination became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Given the 
foregoing, entitlement to an effective date prior to 1988 is 
not warranted.  Lalonde and Perry, both supra.

On October 4, 1990, the veteran wrote that his symptoms 
associated with his gastritis disability had increased in 
1990.  Medical reports from Desert Springs Hospital dated in 
1990 showing a history of gastritis with an impression of 
gastritis by history probably secondary to nonsteroidal anti-
inflammatory ingestion were submitted.  In response to the 
veteran's informal claim, the RO told the veteran that his 
claims folder had been temporarily transferred to the VA 
outpatient clinic for examination, but when the folder 
returned his claim would be considered.  In a March 1991 
confirmed rating action, the RO confirmed and continued the 
10 percent evaluation for the veteran's gastritis disability.  
The RO mailed notice of the determination to the veteran the 
next month.  In February 1992 the veteran filed notice of 
disagreement and argued that his symptoms had increased in 
severity. 

In February 1992 the RO told the veteran that notice of 
disagreement had been received, but his claims folder had 
been transferred to the Board for another matter.  
Consequently, it was unable to construct a statement of the 
case for the stomach disorder.  The RO told the veteran if he 
wished his file could be recalled to develop this issue or 
the notice of disagreement could be canceled until his file 
returns from the Board.  The veteran was told if he canceled 
the newest notice of disagreement, he would be able to reopen 
the claim with the early date of the claim.  That same month 
the veteran canceled the notice of disagreement and stated he 
would refile when his claims folder returned from the Board.  
In light of the foregoing procedural development, the 
evidence shows that the veteran withdrew the October 1990 
informal claim.  See 38 C.F.R. § 20.204(a).  Thus, the 1990 
claim cannot be the basis for entitlement to an earlier 
effective date.  While not addressing the propriety of the VA 
advice furnished to the veteran, it is noted that whether 
erroneous or not, advice on the part of VA employees cannot 
serve as the basis for an earlier effective date.  Shields v. 
Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).

On March 3, 1995, the RO received the veteran's informal 
request for an increased rating for gastritis with reflux.  
In 1996 the RO denied the claim and the veteran perfected an 
appeal therefrom.  On appellate review in September 1997 the 
Board increased the rating from 10 percent to 20 percent.  
The RO thereafter effectuated the Board decision and assigned 
the effective date of March 3, 1995.

As previously noted, the effective date of an award for 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, the proper effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  Here, the 
record clearly shows that in September 1997, the Board 
increased the 10 percent evaluation to 20 percent based on 
the September 1995 VA examination report, and there is no 
clinical evidence of record that supports an increased rating 
for the veteran's stomach disability within a year prior to 
the March 3, 1995, claim.  As such, the currently assigned 
effective date is proper.  The evidence does not support the 
claim, and the appeal is denied as a matter of law.  Shields 
and Sabonis, both supra.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a kidney and prostate 
disorder is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for residuals of a cold 
injury is denied.

Entitlement to service connection for PTSD and depression is 
denied.

Entitlement to an increased evaluation in excess of 40 
percent for arthritis of the lumbosacral spine with herniated 
nucleus pulposus is denied.

Entitlement to an effective date prior to March 3, 1995, for 
the grant of a 10 percent rating for occipital headaches is 
denied.

Entitlement to an effective date prior to March 3, 1995, for 
the grant of a 20 percent rating for chronic gastritis reflux 
is denied.


REMAND

As reasoned in the decision above, the veteran seeks 
entitlement to service connection for a kidney and prostrate 
disorder.  For this matter, current diagnoses of renal 
calculus and prostatitis have been made, and the veteran 
asserts that he had prostatitis while in service and other 
urinary difficulties.  Further, in 1999 a urology surgeon 
wrote that the veteran was being treated for benign prostatic 
hyperplasia and chronic prostatitis.  The veteran had been 
treated for prostate and kidney disorders for many years.  
The physician added a review of the available service medical 
records revealed that the veteran had "prostatitis" in 1959 
and medical records in 1976 indicate treatment for the same 
disorder.  The veteran's military records also revealed that 
he had kidney and bladder infections while serving on active 
duty in Thailand, and he again suffered urinary tract 
infections in Viet Nam, by history.  The veteran had had 
urological problems "for the past 20 years."  His current 
afflictions are urologic in origin, as were his afflictions 
while on active duty, and may in fact be related to his prior 
disorders.

Given the foregoing, the Board finds that a medical opinion 
is required to determine whether the veteran's kidney and 
prostate disorders are at least as likely than not 
attributable to service or any events from service.  The 
Board may not rely on its own unsubstantiated medical 
conclusions to refute medical evidence favorable to the 
claimant.  See Watai v. Brown, 9 Vet. App. 441, 444 (1996), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Id.; see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

The veteran seeks an increased rating for his occipital 
headaches which is currently rated as 10 percent disabling.  
In April 2000 the veteran wrote that his headaches were 
constant and he obtained no relief from them.  He added 
engaging in physical activities exacerbated them.  His 
prostrating headaches at times occurred two to three times a 
month and lasted for prolonged periods of four to eight 
hours.  Although a VA examination was conducted in April 
1999, the examiner neither addressed the veteran's current 
complaints nor detailed relevant current objective findings.  
He merely attributed the disorder to the service-connected 
cervical spine disability.  Thus, additional development is 
warranted.

The veteran also seeks an increased rating for hypertension 
with arteriosclerosis of the lower extremities, which is 
rated as 10 percent disabling.  Upon reviewing the medical 
evidence, the Board finds that the most recent VA examination 
is inadequate for evaluation purposes.  It does not include 
sufficient detail for rating the disability at issue.  As 
such further examination should be conducted on remand.  
38 C.F.R. § 4.2.

In January 2000 the veteran argued that his hypertension 
should be rated separately from his arteriosclerosis of the 
lower extremities.  It is noted that except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  One exception provided for is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
the evaluation of the same manifestations under various 
diagnoses is to be avoided.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Thus, for determining whether a separate 
rating is appropriate, the critical element is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other.  Id.  Given the foregoing, additional consideration in 
this regard is warranted.


In light of the foregoing, the Board is remanding this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
occipital headaches and hypertension with 
arteriosclerosis of the lower extremities 
disability since 2000.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should schedule the veteran 
for the appropriate examinations to 
determine the severity of his service-
connected occipital headaches and 
hypertension with arteriosclerosis of the 
lower extremities.  All indicated tests 
must be conducted.  Pertinent portions of 
the claims folder must be made available 
to and reviewed by each examiner prior to 
the requested examination.  

Based on his/her review of the case, the 
examiner should opine whether the 
veteran's occipital headaches are 
productive of less frequent attacks; 
characteristic prostrating attacks 
averaging one in 2 months over the last 
several months; characteristic 
prostrating attacks occurring on an 
average of once a month over the last 
several months; or of very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Regarding hypertension with 
arteriosclerosis of the lower 
extremities, the examiner should comment 
on under the old criteria, whether the 
veteran's hypertension is manifested by 
diastolic pressure which is predominantly 
100 or more; predominantly 110 or more 
with definite symptoms; predominantly 120 
or more and moderately severe symptoms; 
or predominantly 130 or more and there 
are severe symptoms.  

Under the new criteria, whether the 
disease is manifested by diastolic 
pressure predominantly 100 or more, or 
systolic pressure of 160 or more, or at 
minimum, a history of diastolic pressure 
predominantly 100 or more which requires 
continuous medication for control.  The 
examiner should also note if diastolic 
pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or 
more; diastolic pressure is predominantly 
120 or more; or if diastolic pressure is 
predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997 & 1999).  

Whether (under the old criteria) the 
veteran's arteriosclerosis of the lower 
extremities is productive of persistent 
coldness of the extremity with 
claudication on minimal walking; 
intermittent claudication or recurrent 
episodes of superficial phlebitis; or 
minimal circulatory impairment with 
paresthesia, temperature changes or 
occasional claudication.  38 C.F.R. § 
4.104, Diagnostic Code 7114 (1998).  
Whether (under the new criteria) there is 
claudication on walking more than 100 
yards and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less; 
there is claudication on walking between 
25 and 100 yards on a level grade at 2 
miles per hour and trophic changes (thin 
skin, absence of hair, dystrophic nails) 
or ankle/brachial index of 0.7 or less; 
or there is claudication on walking less 
than 25 yards on a level grade at 2 miles 
per hour and either persistent coldness 
of the extremity or ankle/brachial index 
of 0.5 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114 (1999).

3.  The RO should review the additional 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should review the 
claim for an increased rating for 
service-connected occipital headaches and 
hypertension with arteriosclerosis of the 
lower extremities.  The RO should also 
consider whether or not the 
arteriosclerosis of the lower extremities 
and hypertension impairments may be rated 
separately.  38 C.F.R. § 4.25.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefits sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded the 
requisite time period to respond thereto.

Thereafter, if deemed appropriate, the case should be 
returned to the Board for further appellate consideration.  
No inference should be drawn regarding the final disposition 
of the case as a result of this action.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The veteran is also advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals


 



